Citation Nr: 0022413	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  99-04 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for a left wrist 
disorder.

3.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss.

4.  Whether the noncompensable disability rating initially 
assigned for residuals of a shell fragment wound of the left 
hand is appropriate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July and December 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Wichita, Kansas (RO) which denied service 
connection for a left wrist and for an eye disorder, which 
found no new and material evidence to reopen a claim of 
entitlement to service connection for bilateral hearing loss 
and which granted service connection for residuals of a shell 
fragment wound of the left hand at a noncompensable 
disability rating.  The Board addresses the issue pertaining 
to the left wrist in the REMAND portion of this decision.


FINDINGS OF FACT

1.  There is no competent medical evidence linking a current 
eye disorder with the veteran's period of active service.

2.  By an unappealed decision in June 1988 the RO denied 
entitlement to service connection for hearing loss.

3.  Evidence associated with the claims file subsequent to 
the RO's June 1988 denial is neither cumulative nor 
redundant, but it does not bear directly and substantially 
upon the specific matter under consideration, and by itself 
and in connection with evidence previously assembled is not 
so significant that it must be considered to decide fairly 
the merits of the claim.

4.  There is no competent medical evidence linking the 
veteran's hearing loss to his period of active service.

5.  The veteran's service-connected residuals of a shell 
fragment wound of the left hand are manifested by retained 
pieces of shrapnel causing no more than moderate disability 
manifested by tenderness, numbness, and limited range of 
motion, but not by diminished grip strength, functional loss 
due to pain, or loss of deep muscle fascia, substance, normal 
firm muscle resistance or normal strength or endurance 
compared with the uninjured hand.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for an eye 
disorder is not well grounded.  38 U.S.C.A. §5107(a) (West 
1991).

2.  The RO's June 1988 decision denying entitlement to 
service connection for hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).

3.  There is no new and material evidence sufficient to 
reopen the veteran's claim of entitlement to service 
connection for hearing loss.  38 U.S.C.A. §  5108 (West 
1991); 38 C.F.R. § 3.156 (1999).

4.  The criteria for a 10 percent rating for residuals of a 
shell fragment wound of the left hand have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.56, 4.59, 4.118, Diagnostic Codes 5215, 5308, 5309, 
7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that all of the disorders which are the 
subjects of this appeal arose from his World War II combat 
service aboard a Navy cruiser in the Pacific.  He claims to 
have been aboard the U.S.S. Honolulu in action against the 
Japanese during which close proximity to heavy artillery fire 
injured his hearing, and close proximity to an exploding 
enemy torpedo while his ship was in the Leyte Gulf injured 
his left hand and wrist.  The RO implicitly acknowledges the 
veteran's combat status by identifying the cause of his left 
hand and wrist disability as residuals of a shell fragment 
wound.  The veteran's claimed combat status is further 
supported by service personnel records and a June 1998 letter 
from a former shipmate confirming his service aboard the 
U.S.S. Honolulu when that the ship was hit by a Japanese 
aerial torpedo in the Leyte Gulf.  See Vol. III, Dictionary 
of American Naval Fighting Ships, 356-57 (1977).

Service connection claim

The veteran contends that he currently has and an eye 
disorder resulting from service.  A veteran is entitled to 
service connection for disability resulting from disease or 
injury incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  
However, the threshold issue is determination of whether the 
claim for service connection is well grounded -- that is, 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A well-grounded claim need not be conclusive but 
there must be supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  Without a well grounded claim VA 
has no duty to assist a veteran to develop pertinent facts 
and the claim must fail.  Epps v. Gober, 126 F.3d 1464, 1467-
68 (1997).

A well-grounded claim for service connection requires 
evidence of a current disorder, in-service incurrence or 
aggravation of the disorder, and a causal nexus between the 
disorder and active service.  Id. at 1467-1468.  Medical 
evidence is required to establish a current disorder and to 
fulfill the nexus requirement.  Lay or medical evidence, as 
appropriate, may establish service incurrence or aggravation.  
Id. at 1468.  A veteran also may establish a well-grounded 
claim for service connection under a chronicity analysis 
where evidence, regardless of its date, shows that a current 
chronic disorder manifested in service or during an 
applicable presumption period.  38 C.F.R. § 3.303(b) (1999).  
This evidence must be medical unless the nature of the 
claimed disorder is such that lay observation sufficient.  If 
a chronicity analysis is inapplicable a claim still may be 
well grounded provided that evidence shows a current disorder 
to be causally linked to service or an applicable presumption 
period by continuity of symptomatology.  Id.; Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

The veteran testified at his February 1999 hearing that 
although he remembered no in-service trauma to his eyes, he 
developed headaches and eyestrain in service.  He also stated 
that he had a right eye operation in service that required a 
week of convalescence, after which he had to wear glasses.  
There are no service medical records confirming this aspect 
of the veteran's testimony.

The first and only medical evidence associated with the 
claims file pertaining to an eye disorder is a report of a 
September 1998 VA eye exam which includes diagnoses for 
hyperopia, myopia, astigmatism, presbyopia, pseudophakia, a 
cataract not ready for surgery and normal ocular health.  The 
report does not attribute a current eye disorder to the 
veteran's service.  The only evidence purporting to relate an 
eye disorder to service are the veteran's own statements.  
However, a lay person's statements and opinions cannot 
constitute competent evidence of the required causal nexus 
relating a current disorder to the veteran's service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay 
persons are not competent to offer medical opinions).

Assuming without deciding that the veteran sustained some 
kind of eye injury during combat service, a claim for service 
connection is not well grounded absent medical evidence 
linking a current eye disorder with service.  See 38 U.S.C.A. 
§ 1154(b); Arms v. West, 12 Vet. App. 188, 195 (1999) (combat 
veteran who uses lay testimony to show incurrence or 
aggravation must proffer medical evidence to establish a 
current disability and its nexus to service).  Therefore, the 
veteran's claim for service connection for an eye disorder is 
implausible and must be denied as not well grounded in the 
absence of competent medical evidence establishing a link 
between the veteran's spinal arthritis and his period of 
service.  Accordingly, there is no VA duty to assist the 
veteran to develop facts supporting his claim.  See Epps v. 
Gober, 126 F.3d at 1469.  The Board is unaware of additional 
information which would provide the VA with notice of 
evidence which would well ground the claim.  See generally, 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995).

New and material evidence claim

The veteran essentially asserts that there is new and 
material evidence supporting his claim of entitlement to 
service connection for bilateral hearing loss.  However, the 
RO previously had considered this claim and denied 
entitlement to the benefit sought in a June 1988 rating 
decision.  The denial was based upon the RO's finding no in-
service evidence of a hearing disorder.  The June 1988 
decision became final when the veteran declined to initiate 
an appeal.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
20.302, 20.1103 (1999).

The VA may reopen and readjudicate a final decision upon a 
finding of new and material evidence.  38 U.S.C.A. §§  5108, 
7105; 38 C.F.R. § 3.156(a) (1999); see Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).  New and material evidence 
is evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a).  If VA finds evidence to be new and 
material it then determines whether the claim is well 
grounded.  Winters v. West, 12 Vet. App. 203, 206-07 (1999) 
(en banc).  VA then evaluates a well-grounded claim on the 
merits after ensuring fulfillment of the duty to assist.  
Id.; 38 U.S.C.A. § 5107.

The evidence of record at the time of the RO's June 1988 
decision included the veteran's service medical records 
showing no in-service treatment for hearing loss and normal 
hearing upon separation from service.

Evidence pertaining to hearing loss added to the record after 
the June 1988 final decision includes a report of a June 1998 
VA audiological evaluation finding as follows:  moderate 
right ear sensorineural hearing loss through 2000 Hz sloping 
to moderately severe through 8000 Hz, and mild to moderate 
left ear sensorineural hearing loss through 500 Hz sloping to 
moderately severe to profound through 8000 Hz.  The examiner 
did not attribute the hearing loss to service or to another 
cause but noted that the veteran reported noise exposure 
including naval artillery fire and civilian exposure to 
chainsaws.

At his February 1999 RO hearing the veteran testified that 
his assigned battle station on the U.S.S. Honolulu was a few 
feet below a turret housing three deafeningly loud 15-inch 
guns, the firing of which he was subjected to about twice a 
month.  The veteran also stated that he has had diminished 
hearing continuously since his separation from service but 
that he did not seek treatment for 40 years after service 
because his hearing was good enough for him to "get by."

The Boards finds that the report of the June 1998 VA 
audiological evaluation and the veteran's hearing testimony 
are neither cumulative nor redundant because they were not 
associated with the claims file at the time of the June 1988 
rating decision.  However, this evidence is not new and 
material because it fails to provide evidence of a causal 
connection between current hearing loss and the veteran's 
period of active service.  To the contrary, the medical 
evidence essentially suggests only that the veteran's current 
hearing loss arose decades after his separation from service.  
Only the veteran asserts such a connection.  However, because 
the veteran is a lay person with no medical training or 
expertise, his statements alone cannot constitute competent 
evidence of the required nexus.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that lay persons are 
not competent to offer medical opinions), nor do they provide 
a sufficient basis for reopening the previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if "new," may not serve as a 
predicate to reopen a previously denied claim).  The Board 
finds that the recently submitted evidence, though not 
duplicative of previously considered evidence, does not bear 
directly and substantially upon the specific matter under 
consideration and by itself and in connection with evidence 
previously assembled is not so significant that it must be 
considered to decide fairly the merits of the claim.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996).  Based upon the foregoing, the Board 
concludes that there is no new and material evidence to 
reopen the previously disallowed claim for entitlement to 
service connection for hearing loss and that the RO's June 
1988 decision remains final.

Evaluation of service-connected disorder

The veteran asserts entitlement to a higher evaluation for 
residuals of a service-connected left hand wound because the 
disorder is more disabling than contemplated by the current 
noncompensable disability rating.  The Board finds initially 
that the veteran's claim is well grounded, see 38 U.S.C.A. § 
5107(a) (West 1991), because a challenge to a disability 
rating assigned to a service-connected disability is 
sufficient to establish a well-grounded claim for a higher 
rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999); Caffrey v. Brown, 6 Vet. App. 337, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board also is satisfied that the record includes all evidence 
necessary for the equitable disposition of this appeal and 
that the veteran requires no further assistance.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC then 
assigning the most closely corresponding rating.  38 C.F.R. § 
4.7.  The rating is intended to reflect the extent to which a 
disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, the facts of a particular case may 
require assignment of separate disability ratings for 
separate time periods.  Fenderson v. West, 12 Vet. App. at 
126.

The veteran was service connected for a left hand shell 
fragment wound by a December 1998 rating decision which also 
assigned a noncompensable disability rating pursuant to DC 
7805.  Under 38 C.F.R. § 4.118, DC 7805, a scar is rated on 
limitation of function of the affected body part, in this 
case, the veteran's left hand and wrist.  Under 38 C.F.R. 
§ 4.71a, DC 5215, pertaining to limitation of wrist motion, a 
10 percent disability rating is warranted for dorsiflexion 
less than 15 degrees and for palmar flexion limited in line 
with the forearm for either the major (dominant) or minor 
wrist.

The first and only medical evidence associated with the 
claims file pertaining to a left hand disorder are reports of 
VA examinations of the veteran's hands and joints in March 
1998.  These reports note the veteran's claim of having been 
injured during an enemy torpedo attack on his ship.  Findings 
included a six-inch area of numbness above the left wrist, 
left wrist joint tenderness and left wrist range of motion of 
70 degrees palmar flexion, 50 degrees of dorsiflexion, 45 
degrees of ulnar deviation and 5 degrees of radial deviation.  
The examiner also found grip strength bilaterally equal and 
absence of ankylosis, flare-ups or other adverse effects upon 
the veteran's daily activities, pain upon motion or 
functional loss due to pain.  X-rays disclosed metallic 
foreign bodies overlying the distal portion of the distal 
phalanx and the medial soft tissues of the proximal phalanx 
of the index finger and degenerative joint disease.  The 
examiner, who also found the veteran to be right handed, 
diagnosed left wrist degenerative joint disease and retained 
metallic fragments in the left hand.

At his February 1999 RO hearing the veteran testified that he 
had left hand numbness, loss of control after repeated use 
and intermittent pain upon use from above the ulnar bone to 
the first knuckle of the index finger.  He stated that a 
doctor who treated him in service attributed these symptoms 
to nerve damage caused by the shrapnel fragments still 
imbedded in his left hand.

Even assuming that the veteran's left hand disorder caused 
left wrist disability, in the Board's judgment the totality 
of the evidence demonstrates it does not warrant an initial 
or current 10 percent disability rating under a DC pertaining 
to a wrist disorder.  Examination reports clearly document 
loss of left wrist range of motion, determined by comparing 
the veteran's range of motion with "normal" movement as 
defined by regulation.  See 38 C.F.R. § 4.71, Plate I.  
However, the reports show neither less than 15 degrees of 
dorsiflexion nor palmar flexion limited in line with forearm, 
so a compensable rating is unavailable under DC 5215.  
Absence of a diagnosis for ankylosis precludes a compensable 
rating under DCs, including 5214, 5216, 5217, 5218 and 5219.

Notwithstanding the foregoing, the veteran's limitation of 
wrist motion, particularly the 20 degree loss of extension, 
and his complaints of loss of control upon use, suggest the 
appropriateness of rating his left hand disability under a DC 
pertaining to muscle injuries.  Under 38 C.F.R. § 4.73, DC 
5308, pertaining to injuries of the Group VIII muscles whose 
function includes wrist extension, a severe disability 
warrants a 30 percent rating for the dominant side and a 20 
percent rating on the nondominant side; a moderately severe 
disability warrants a 20 percent rating for each side; a 
moderate disability warrants a 10 percent rating for each 
side and a slight disability is noncompensable.  The evidence 
confirms that the veteran has a deep penetrating left hand 
wound from a shrapnel fragment, causing a lowered threshold 
of fatigue after average use consistent with moderate muscle 
disability.  See 38 C.F.R. § 4.56.  Therefore, the Board 
finds a 10 percent rating to be appropriate under DC 5308.  
There is no evidence of moderately severe symptomatology 
including loss of deep muscle fascia, substance, normal firm 
muscle resistance or normal strength and endurance compared 
with the uninjured hand.  Therefore, a higher rating is not 
warranted under this DC.  The Board also notes that the 
evidence fails to support a higher evaluation based upon 
functional loss due to pain because examination expressly 
found there to be no such additional disability.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59 (1999); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).

In reaching its decision, the Board has carefully considered 
the possible application of other provisions of 38 C.F.R., 
Parts 3 and 4, (pertaining to extra-schedular evaluation) 
notwithstanding whether the veteran or his representative 
requested such consideration.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 592-3 (1991).  However, the Board finds that 
the record does not show the veteran's disability to be so 
exceptional or unusual, with factors such as marked 
interference with employment or repeated hospitalization, as 
to render application of the regular schedular standards 
impractical and warrant extra-schedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to service connection for an eye disorder is 
denied.

There being no new and material evidence, the appeal to 
reopen a claim of entitlement to service connection for 
hearing loss is denied.

A 10 percent disability evaluation, but no higher, is granted 
for residuals of a shell fragment wound of the left hand.


REMAND

The Board notes that review of the claims file discloses that 
the RO has not fully responded to all issues raised in this 
case.

In addition to the issues discussed above, the July and 
December 1998 rating decisions denied service connection for 
a left wrist disorder.  The Board construes the Notice of 
Disagreement (NOD), submitted in November and in December 
1998, to timely articulate clear disagreement with the 
entirety of the July and December 1998 rating decisions.  See 
38 C.F.R. § 20.201 (1999).  However, the RO has not provided 
the veteran with the required Statement of the Case (SOC) 
addressing this issue.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200 (1999).

When the Board determines that further evidence or 
clarification of the evidence, or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board must remand the matter to the agency of original 
jurisdiction.  38 C.F.R. § 19.9 (1999); Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999) (Board determination that RO 
failure to issue an SOC in response to a veteran's NOD 
contesting a rating decision is a procedural defect requiring 
remand to the RO).

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

The RO should provide the veteran and his 
representative with an SOC addressing all 
evidence pertaining to entitlement to 
service connection for a left wrist 
disorder and with information regarding 
the appropriate time period within which 
to submit a substantive appeal.  If the 
veteran files a timely substantive appeal 
the RO should process the case and return 
it to the Board in compliance with the 
applicable procedures regarding 
processing appeals.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 
- 13 -


- 13 -


